DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/9/20. It is noted, however, that applicant has not filed a certified copy of the 202022570550.0 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knowlton (1,683,679).
Knowlton discloses in Figs. 1-6, a meat grinder, comprising: a housing 18, defining a processing cavity inside, a material inlet 19 on a side wall, and a through opening at an end in a longitudinal direction, the through opening being in communication with the processing cavity; a cutter head 20, covering on the through opening and defining discharge holes and a positioning hole (Fig. 3), the discharge holes being in communication with the processing cavity; a wear part (28 and 31), arranged in the positioning hole; a propeller 25, arranged in the processing cavity, one end of the propeller being rotatably arranged on the wear part, the other end of the propeller being rotatably arranged on the housing, the material inlet being located on a propulsion path of the propeller; a cutter 29, arranged on an end of the propeller facing the wear part and a drive shaft 12 (transmission part). Additionally, Knowlton discloses wherein the propeller comprises: a spindle, one end of the spindle (Fig. 2) being rotatably arranged on the wear part (via square thread 30), the other end of the spindle being rotatably arranged on the housing (attached to the drive shaft 12); and a spiral member, surrounding the spindle; wherein, food is entered in the processing cavity through the material inlet, fallen to a side of the spindle away from the wear part, and propelled toward the cutter by the spiral member when the spindle rotates.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton.
The limitation of this claim would have been obvious modifications by one skilled in the art once the basic apparatus was known. The particular distance if not inherent (looking at Fig. 2) would have been well within the scope of one skilled in the art and of no patentable merit in order to have a tight connection and be able to rotate the cutter and the propeller via the transmission 12. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the distance in the device of Knowlton in order to have a tight connection.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All of the cited references disclose meat grinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725